Citation Nr: 0530666	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 
percent for diabetic peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an increased compensable rating for 
chronic dermatitis of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had over 20 years of active service and retired 
in August 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2003, December 2003, and February 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  The 
veteran was afforded a hearing before the undersigned, 
sitting at the RO in July 2005.  Since he alluded to recent 
VA treatment records which were not included in the claims 
file, the Board held the record open for a period of 60 days 
to allow the appellant or his representative the opportunity 
to secure such evidence.  See 38 C.F.R. § 20.709.  However, 
no additional evidence was received.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

REMAND

At the time of his Travel Board hearing, the veteran 
testified that the award of service connection for forearm 
dermatitis should actually be for the right forearm, not the 
left.  He claimed that he had been trying to get the RO to 
correct this error to no avail.  His testimony referred to 
the right forearm, which is not presently service connected.  
The Board is fully aware that in a May 1991 VA examination 
the examiner clearly noted mild erythema and scale in 
nummular area on the left wrist.  Subsequently by rating 
action in August 1991 service connection was granted for 
recurrent dermatosis of the left forearm.  However, in light 
of the veteran's concerns, and his testimony that there are 
now other areas of the skin to which dermatitis has spread, 
he should be afforded a VA skin examination and review of his 
claims file and medical records to clarify this discrepancy.    

Regarding the peripheral neuropathy of the right lower 
extremity, the veteran testified to a burning sensation and 
pain more so in the right extremity than in the left.  He 
noted that he had a tumor removed from the right foot in 1983 
which may have caused the sensation in his right foot to be 
greater than the left.  He also has neuropathy in his left 
foot.  His toes tingle and burn, and his feet hurt all the 
time day and night.  He wakes up at night due to the pain.  
The Board notes that the veteran is service connected for 
both lower extremities, and individual 10 percent ratings are 
assigned to each.  

During the hearing the veteran noted that he received 
treatment during the prior month and was being seen again 
later in the week at the VAMC McLean Clinic.  He was also 
receiving treatment at the VA Satellite Clinic in Hot 
Springs, Arkansas.  (The Board notes that the latest VA 
treatment records are dated from September 2004.  The latest 
private treatment records are dated March 2005 from Richard 
Gardial, M.D., 100 McGowan Ct., Hot Springs, Arkansas 71901).  

Clearly obtaining these records is necessary, prior to making 
a determination in this case.   

On the basis of the foregoing, this appeal is REMANDED for 
the following actions:

1.  The RO should obtain any pertinent VA 
or other inpatient or outpatient 
treatment records for diabetes mellitus, 
peripheral neuropathy, and a forearm skin 
disorder, dated from September 2004 to 
the present, from the VA Central Arkansas 
Healthcare System in Little Rock, 
Arkansas, to include records of treatment 
at the McLean Outpatient Clinic and Hot 
Springs Satellite Clinic, and records of 
all prescription medications dispensed by 
the VA.  The veteran should also be 
requested to sign the necessary 
authorization for release of any 
additional private medical records 
subsequent to March 2005.  In particular 
additional records from Richard Gardial, 
M.D., 100 McGowan Ct., Hot Springs, 
Arkansas 71901, should be obtained.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

2.  In the event these records suggest 
the need for up-to-date examination for 
diabetes mellitus and secondary 
peripheral neuropathy of the right lower 
extremity, such is to be afforded the 
veteran.   The claims folders must be 
made available to and reviewed by the 
examiner and the examiner should note 
such review in the report.  The 
supporting rationale for all opinions 
expressed must be provided. 

3.  The veteran must be afforded a VA 
dermatology examination to determine the 
nature and severity of his service-
connected skin disorder, to include the 
areas of involvement and extent of 
symptoms.  The claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  The examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints and the nature and extent of 
any skin disability, particularly 
involving the forearms.  Based on a 
review of all the medical evidence the 
examiner must identify whether the right 
or the left forearm or both are affected 
by a skin disorder.  Any disabling 
manifestations specifically attributable 
to the veteran's service-connected 
disability must be differentiated from 
symptoms caused by any nonservice-
connected skin disorder.  All pertinent 
diagnoses must be set forth.  

4.  Following the completion of the 
foregoing actions, the veteran's claims 
for increase must be readjudicated.  Such 
readjudication must be based on all the 
evidence of record, and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law.  

5.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

